DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Supplemental Amendment filed on 2/22/2022.  Claims 1-3, 5-7, 9-13 and 21-30 are still pending in the present application.


Allowable Subject Matter
4.	Claims 1-3, 5-7, 9-13 and 21-30 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-3, 5-7, 9-13 and 21-30 are allowed, in view of the Supplemental Amendment filed on 2/22/2022. 
 	
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Samii, et al (US Patent No. 9,952,948), hereafter Samii, teaches 
A communication method comprising:
a function of controlling the first transmission node switched from the slave node mode to a master node mode;
controlling the first transmission node switched from the slave node mode to the master node mode and controlling a peripheral coupled to the first transmission node, based on detecting that a transmission path between the first transmission node and a 
performing, after determining that the first transmission node has switched from the slave node mode to the master node mode, second data transmission with the first transmission node to receive data collected by the peripheral.

However, Samiii, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including:
A communication method comprising:
performing, by a telematics box that has not activated a host function of the telematics box and through a first transmission node that is coupled to the telematics box and that is in a slave node mode, first data transmission with a first host, wherein the host function of the telematics box comprises a function of controlling the first transmission node switched from the slave node mode to a master node mode;
activating, by the telematics box, the host function of the telematics box that comprises the function of controlling the first transmission node switched from the slave node mode to the master node mode and controlling a peripheral coupled to the first transmission node, wherein activating the host function of the telematics box is based on detecting, by the telematics box, a signal for triggering a call, detecting that a transmission path between the first transmission node and a first master node in a data communication system has been interrupted, or receiving, by the telematics box, from 
performing, by the telematics box having activated the host function of the telematics box.

With respect to independent claim 7 and the teachings of the most pertinent prior art:
Samii teaches 
A communication method comprising:
receiving, by a first transmission node in a slave node mode and through a first master node, data from a first host;
switching, by the first transmission node, from the slave node mode to a master node mode;
performing, by the first transmission node in the master node mode, data transmission; 
wherein before switching from the slave node mode to the master node mode, the communication method further comprises receiving, by the first transmission node and based on detecting a signal for triggering a call, detecting that a transmission path between the first transmission node and the first master node has been interrupted, or receiving a first instruction, a second instruction instructing the first transmission node to switch from the slave node mode to the master node mode to enable the first transmission node to send data collected by a peripheral.


A communication method comprising:
performing, by the first transmission node in the master node mode, data transmission with a telematics box that is coupled to the first transmission node and that has activated a host function of the telematics box, wherein the telematics box is distinct from the first master node; and
undergoing, by the first transmission node in the master node mode, control through the host function of the telematics box, wherein before switching from the slave node mode to the master node mode, the communication method further comprises receiving, by the first transmission node and based on the telematics box detecting a signal for triggering a call, detecting that a transmission path between the first transmission node and the first master node has been interrupted, or receiving, by the telematics box from the first transmission node, a first instruction instructing the telematics box to activate the host function of the telematics box, a second instruction instructing the first transmission node to switch from the slave node mode to the master node mode to enable the first transmission node to send data collected by a peripheral to the telematics box.

With respect to independent claim 21 and the teachings of the most pertinent prior art:
Samii teaches 

a function of controlling the first transmission node switched from the slave node mode to a master node mode;
detecting a signal for triggering a call, detecting that a transmission path between the first transmission node and a first master node in a data communication system has been interrupted, or receiving, by the telematics box, from the first transmission node, a first instruction; and 
perform second data transmission with the first transmission node after determining that the first transmission node has switched from the slave node mode to the master node mode to receive data collected by the peripheral.

However, Samiii, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 21, including:
A telematics box, comprising:
one or more processors, and a memory coupled to the one or more processors and configured to store program instructions that, when executed by the one or more processors, cause the telematics box to: 
perform, by the telematics box that has not activated a host function of the telematics box and through a first transmission node that is coupled to the telematics box and that is in a slave node mode, first data 
activate the host function of the telematics box that comprises the function of controlling the first transmission node switched from the slave node mode to the master node mode and controlling a peripheral coupled to the first transmission node, wherein activating the host function of the telematics box is based on detecting, by the telematics box, a signal for triggering a call, detecting that a transmission path between the first transmission node and a first master node in a data communication system has been interrupted, or receiving, by the telematics box, from the first transmission node, a first instruction instructing the telematics box to activate the host function of the telematics box; and
perform, by the telematics box that has activated the host function of the telematics box, second data transmission with the first transmission node after determining that the first transmission node has switched from the slave node mode to the master node mode to receive data collected by the peripheral.

With respect to independent claim 26 and the teachings of the most pertinent prior art:
Samii teaches 
A first transmission node, comprising: 

perform, through a first master node, first data transmission with the first transmission node in a slave node mode; 
receive, based on detecting that a transmission path between the first transmission node and the first master node has been interrupted, or receiving, a first instruction, a second instruction instructing the first transmission node to switch from the slave node mode to a master node mode to enable the first transmission node to send data collected by a peripheral;
switch a mode of the first transmission node from the slave node mode to the master node mode; 
perform, by the first transmission node in the master node mode, second data transmission with the first transmission node in the master node mode, wherein the telematics box is distinct from the first master node.

However, Samiii, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 26, including:
A first transmission node, comprising: 

perform, through a first master node, first data transmission between the first transmission node in a slave node mode and a first host; 
receive, based on a telematics box detecting a signal for triggering a call, detecting that a transmission path between the first transmission node and the first master node has been interrupted, or receiving, by the telematics box from the first transmission node, a first instruction instructing the telematics box to activate a host function of the telematics box, a second instruction instructing the first transmission node to switch from the slave node mode to a master node mode to enable the first transmission node to send data collected by a peripheral to the telematics box;
perform, by the first transmission node in the master node mode, second data transmission between the first transmission node in the master node mode and the telematics box that has activated the host function of the telematics box; and 
undergo control through the host function of the telematics box when the first transmission node is in the master node mode.






Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641